Title: To Thomas Jefferson from Joseph Clay, 19 October 1803
From: Clay, Joseph
To: Jefferson, Thomas


          
            
              Sir
            
            October 19th. 1803.
          
          I formerly took the liberty of recommending to your notice Mr. John Harrison of the City of Philadelphia, as a person suitable to succeed the late Mr. VanCleve as a General Commissioner of Bankruptcy. As no person was at that time appointed I presume that a successor was thought unnecessary. Another vacancy has been since occasioned by my own resignation. The remaining Commissioners have authorised me to suggest the propriety of making an appointment in my room. Should it be your intention to comply with their wish, permit me to offer once more to your attention the name of Mr. Harrison, assuring you that no Gentleman could be nominated to the office who would be more acceptable to the present board.
          I am Sir with sentiments of the highest Respect Your most obedt. Servt.
          
            
              Joseph Clay
            
          
        